Moktoe, J.
1. The defendant offered evidence to show that there had been an angry controversy between him and Billings, one of the witnesses for the government. The purpose was to affect the credit of Billings. It was competent for the government to show what the nature of the controversy was, so that the jury might judge how far it would bias the witness and affect his credit. The extent to which such inquiry shall be carried is within the discretion of the presiding judge.
2. The testimony as to the tags was admissible. It constituted a part of the description of the kegs found at the tenement in question, and in connection with the evidence of the defendant’s continued presence there, and acts of control, had some tendency to show that he was still keeping the tenement. It was for the jury to say whether the kegs were thus marked with his knowledge.
3. The testimony of Pettis was admissible. The facts that barrels of liquor, marked with the defendant’s name or initials, arrived at the depot, and were, in part or in whole, taken off by teams running to this tenement, if known to the defendant, were competent to show that he still kept the place; and the request of the defendant to the witness not to say anything about his having liquors coming there, and the other evidence in the case, would authorize the jury to find that he knew that the barrels were thus marked. The statement of the witness that he supposed the mark “ J. T. & Co.” meant John Tracy & Company of Albany, furnishes no ground for a new trial. If the witness knew, by the admission of the defendant or otherwise, that the initials were those of John Tracy & Company, the evidence was competent. It does not appear that he had not such knowledge. Nor does it appear that John Tracy & Company were, as is now claimed, “ a noted liquor firm in Albany.” The bill of exceptions does not show that the testimony was incompetent, nor that it was material.
*4924. The instructions were sufficiently favorable to the defendant. The only part now objected to is the ruling that, if the Refendant “was interested in the profits of the business, or was a partner, he could be held under this indictment.” The argument of the defendant’s counsel is, that this ruling authorized the jury to convict the defendant, if he was not a partner, but was to receive a part of the profits as compensation for doing any lawful business for Connor. But we think it is clear from the context, that the instruction meant that he must be interested in the profits as a proprietor of the tenement, and must have been so understood by the jury.
Exceptions overruled!.